                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


DUNCAN LOTT                                                                          PLAINTIFF

VS.                                                 CIVIL ACTION NO. 1:18cv63-GHD-DAS

AXA EQUITABLE LIFE INSURANCE
COMPANY and DISABILITY
MANAGEMENT SERVICES, INC.
                                                                                  DEFENDANTS

              ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
                     AND DENYING MOTIONS TO QUASH


       Motion to Compel

       Before the court is Defendants’ Motion to Compel [71], which seeks the compelled

production of Plaintiff’s business and financial records in response to their Second Set of

Request[s] for Production of Documents. As to each request at issue:

       Request No. 23 seeks a “Matters Opened Summary Report” for Langston & Lott, P.A.

from 2010 to present, displaying client name, matter name/description, file number, name of

responsible/assigned lawyer, and date each file was opened.

       Request No. 24 seeks a “Closed Files Report” for Langston & Lott, P.A. from 2010 to

present, displaying client name, matter name/description, file number, name of the

responsible/assigned attorney, file open date, and date each file was closed/inactivated/archived.

       The parties make the same arguments regarding Requests 23 and 24, and the Court

likewise applies the same analysis.

       Plaintiff objected on the grounds of relevancy and to the production of any documents

past the cutoff of benefits in May 2017. However, in his response to the motion to compel,
Plaintiff only raised the issue of relevance. Nevertheless, Plaintiff represents he “provided the

information to satisfy the Request.”

       As to the relevance issue—which is Plaintiff’s primary objection to the bulk of the

requests at issue as well as multiple motions to quash which will also be addressed in this

order—the parties dispute whether Plaintiff’s profession was that of an attorney or a specialized

trial attorney. Plaintiff’s occupational disability policy hinges on whether he can perform the

“substantial and material” aspects of his profession. If Plaintiff’s profession is “trial attorney,” he

contends any continuing work as a general practice attorney is irrelevant. However, Defendants

assert Plaintiff was a general practice attorney who has continued to perform those duties. Thus,

this case revolves around a determination of Plaintiff’s regular occupation, the substantial and

material duties of said occupation, and which of those duties, if any, Plaintiff became unable to

perform as a result of his claimed disability (and if found to be partially disabled, whether he

experienced a qualifying loss of income). See House v. Am. United Life Ins. Co., 499 F.3d 443,

453-55 (5th Cir. 2007).

       The Court therefore finds that information relating to Plaintiff’s occupational duties

without limitation to work as a “trial attorney”—before, during, and after cessation of benefits—

is relevant and discoverable. As to Plaintiff’s objection that the request is not limited to Plaintiff

but to the firm as a whole, Plaintiff owns a fifty-percent interest in the firm, and the policy at

issue grants to Defendants the right to “examine [his] business and personal financial records . . .

as often as [they] reasonably require to determine [his] [e]arnings.”

       The Court notes that Plaintiff represents he provided the information requested in spite of

his objections. If Plaintiff discovers additional responsive documents, he is hereby ordered to

supplement.
       Request No. 25 seeks a report for Langston & Lott, P.A. displaying in chronological

order all matters/cases/files for which Duncan Lott was designated as the Client Intro Lawyer,

Fee Credit Lawyer, Responsible Lawyer, and/or Assigned Lawyer which were opened from 2008

to present, and including the date opened, description, and close date, if any.

       The only distinguishing feature of this request is that it is limited to Plaintiff. The parties

otherwise employ essentially the same arguments, and the Court’s analysis equally applies.

Plaintiff’s objections are overruled.

       Request No. 26 seeks a Collection Summary Report from 2010 to present providing a

chronological monthly/yearly analysis of payments received by Langston & Lott, P.A. displaying

date of collection, fee/payment amount, name of fee credited lawyer, name of responsible lawyer

(if different), client name, and matter number.

       Plaintiff again objects based on relevancy and breadth, which the Court overrules for the

reasons already discussed. However, as to this request, Plaintiff also asserts that the requested

information is privileged. The entirety of his privilege argument is that “the information is

confidential and privileged” and “invades the province of the attorney-client privilege in seeking

confidential information involving client files.” “The identity of a client is not normally within

the attorney-client privilege, nor are matters involving the receipt of fees from a client usually

privileged.” Auto Parts Mfg. Miss. Inc. v. King Constr. of Houston, LLC, 2017 WL 1233901 at

*2 (N.D. Miss. Apr. 3, 2017) (citing In re Grand Jury Proceedings, 517 F.2d 666, 670-71 (5th

Cir. 1975)). A client’s motive for retaining an attorney is privileged, as are “invoices revealing

the nature of the services provided, including the areas of legal research and strategy.” Id. The

Court finds that Request 26 seeks only client identity and fee information. Plaintiff’s objections

as to privilege are overruled.
        Request No. 28 seeks a Purchases Journal Report/Payment Listing Report for the

categories of Expenses named “Consulting Fees” and “Advertising Fees” providing an itemized

breakdown of the total amount of each category for each year from 2010 to present displaying

vendor/payee name, invoice date, matter number, payment amount and date, and explanation.

        Plaintiff again argues the requested documents are irrelevant because whether he

continued to work as an attorney has no bearing on whether he continued to work as a trial

attorney. However, as already discussed, Plaintiff’s profession at the time of his claimed

disability is at issue as is the impact, if any, of that disability. For the reasons already discussed,

Plaintiff’s objections are overruled.

        Request No. 30 seeks copies of agreements between Langston & Lott, P.A., with Faegre

Baker Daniels, LLP, Stephen S. Kreller, and/or the Kreller Law Firm regarding or pertaining in

any way to the handling of or representation of claimants/plaintiffs in connection with the

Deepwater Horizon oil spill and/or BP oil spill litigation.

        Request No. 31 seeks copies of settlement statements received or prepared by Langston

& Lott, P.A. in connection with settlement of claims arising out of the Deepwater Horizon/BP oil

spill litigation, providing a breakdown of the settlement proceeds including attorneys’ fees paid

to Langston & Lott, P.A., Faegre Baker Daniels, LLP, Stephen S. Kreller, and/or the Kreller Law

Firm.

        Request No. 32 Seeks copies of all contracts entered into in whole or in part by or on

behalf of Langston & Lott, P.A., with clients having claims as a result of or relating to the

Deepwater Horizon/BP oil spill.
         In response to the motion to compel, Plaintiff addresses Requests 30, 31, and 32

collectively—challenging relevance and breadth.1 The Court reiterates that while Plaintiff

contends he was a trial attorney who became totally disabled and switched occupations to that of

an attorney, Defendants maintain that Plaintiff’s occupation at the time of his claimed disability

was an attorney. The parties dispute Plaintiff’s involvement in the BP oil spill litigation, and the

income derived from that litigation—and Plaintiff’s other work activities—becomes relevant in

the event Plaintiff is found to have only been partially disabled to determine whether he

experienced a qualifying loss of income. The Court has already addressed why the documents

requested from the firm need not be limited to Plaintiff alone.

         The Court therefore finds that the documents requested are relevant and discoverable.

While Plaintiff did not raise confidentiality, the Court further finds that, because the documents

requested are contracts with other attorneys and/or clients, they shall be deemed confidential and

produced subject to the protective order [35] previously entered by this Court.

         Motions to Quash

         By order dated May 23, 2019 [74], this Court dismissed six subpoenas duces tecum [43,

44, 45, 46, 58, 59] for lack of jurisdiction pursuant to Fed. R. Civ. P. 45(d)(3)(A). The parties as

well as certain respondents have now filed a joint stipulation [80] withdrawing the “100 mile”

objections, agreeing that compliance may be satisfied by production in Oxford, Mississippi, and

asking that the motions to quash be reinstated and disposed of on the merits. The Court grants the

parties’ request to reinstate the motions to quash.




1
  The Court notes that in the underlying responses to Requests 30, 31, and 32, Plaintiff also objected that “business
contracts with other attorneys are privileged and confidential.” But Plaintiff has not raised any such objection before
this Court, nor has he cited any authority to support such objection.
        Now before the Court are four motions to quash subpoenas duces tecum filed by Plaintiff,

Duncan Lott,2 as well as two respondents’ motions to quash.3

        SDT as to Jones & Jones [43, 58]

        The subpoena seeks “Statements of Revenue & Expenses prepared for and on behalf of

Langston & Lott, P.A., through February, 2019.” Plaintiff objects to the production of documents

prior to the onset of disability on August 17, 2010, and after the termination of benefit on May 2,

2017. Plaintiff also argues that the information would not reflect his work for the firm nor

income derived from his duties there. Respondent argues that the information sought is

confidential and privileged per Miss. Code Ann. § 73-33-16(2).

        The relevance analysis applied to the motion to compel [71] applies equally here.

Plaintiff owns a fifty-percent interest in the firm and was at times its sole practitioner. The

income and expenses generated by the firm as a whole before, during, and after his claimed

disability is relevant to this litigation. As to the claimed accountant-client privilege,

        Rule 501 of the Mississippi Rules of Evidence states that:

                 Except as otherwise provided by the United States Constitution, the
                 State Constitution, by these rules, or by other rules applicable in the
                 courts of this state to which these rules apply, no person has
                 privilege to . . . [r]efuse to produce any object or writing.

        The Mississippi Rules of Evidence do not provide for an accountant-client
        privilege. See Miss. R. Evid. 501-505. Further, although the Mississippi Supreme
        Court has not specifically held that the accountant-client statute has been abrogated,
        it has consistently and clearly held that all statutory privileges were abrogated in
        1986 by the adoption of Rule 501 of the Mississippi Rules of Evidence. E.g., Deeds
        v. State, 27 So. 3d 1135, 1141-43 (Miss. 2009) (This Court has held that the


2
  Plaintiff’s motions to quash are based upon notices of intent to serve a subpoena duces tecum on (1) Jones & Jones
Certified Public Accountants of Booneville, P.A. [43]; (2) Renasant Bank [44]; (3) Brawner, Vanstory & Company
[45]; and (4) Langston & Lott, Attorneys at Law, PLLC [46].
3
  Jones & Jones Certified Public Accountants of Booneville, P.A. [58] and Langston & Lott, Attorneys at Law,
PLLC [59] both filed motions to quash as respondents.
       Mississippi Rules of Evidence supercede statutory provisions which would render
       inadmissible evidence that would otherwise be admissible under the Rules of
       Evidence . . . .”); Whitehurst v. State, 540 So. 2d 1319, 1323-24 (Miss. 1989);
       Hughes v. Tupelo Oil Co., 510 So. 2d 502, 505 (Miss. 1987); see also Miss. R.
       Evid. 1103 (“All evidentiary rules, whether provided by statute, court decision or
       court rule, which are inconsistent with the Mississippi Rules of Evidence are hereby
       repealed.”). Moreover, there is no authority, at least that this Court could find,
       evidencing that the accountant-client privilege has been successfully asserted in
       Mississippi since the enactment of the Mississippi Rules of Evidence. Thus, for
       these reasons, the Court finds that there is no accountant-client privilege under
       Mississippi law.

Midwest Feeders, Inc. v. Bank of Franklin, 2016 WL 7422560 at *3 (S.D. Miss. May 16, 2016).

       This Court likewise so holds. The motions to quash as to Jones & Jones [43, 58] are

DENIED. However, the documents shall be deemed confidential and produced subject to the

protective order [35] previously entered by this Court.

       SDT as to Renasant Bank [44]

       The subpoena seeks copies of statements for the Langston & Lott, P.A. operating account

from June 1, 2010, through present—not including escrow or trust accounts. Plaintiff objects that

the statements are not relevant and would contain privileged information such as staff and

secretary salaries, case expenses, client names, and payments to experts. Plaintiff further argues

that any information after the termination of benefits is not relevant.

       As previously found, the extent of Plaintiff’s ongoing legal practice is at the heart of this

litigation and financial records of that ongoing legal practice are relevant before, during, and

after his claimed disability. As to the claim of privilege, staff salaries, client names, and case

expenses/fees are not privileged, and Plaintiff cites no authority for his assertion of privilege.

The motion to quash as to Renasant Bank [44] is therefore DENIED. However, the documents
shall be deemed confidential and produced subject to the protective order [35] previously entered

by this Court.

SDT as to Brawner, Vanstory & Company [45]

       The subpoena seeks “Statements of Revenue & Expenses prepared for and on behalf of

Langston & Lott, P.A., from and after January 1, 2008.” Plaintiff repeats his arguments from the

Jones & Jones subpoena that records before onset and after termination of benefits are irrelevant

and do not reflect his duties with the firm. The Court has repeatedly and thoroughly addressed

that Plaintiff’s income may correlate to the duties of his practice and his financial records before

his claimed disability, while receiving disability benefits, and after termination of benefits are

relevant. The Court notes that Plaintiff does not assert accountant-client privilege and the

accounting firm has not objected to the subpoena. Nevertheless, the Court will maintain

consistency in its ruling. The motion to quash as to Brawner, Vanstory & Company [45] is

DENIED. However, the documents shall be deemed confidential and produced subject to the

protective order [35] previously entered by this Court.

       SDT as to Langston & Lott, Attorneys at Law, PLLC [46, 59]

       The subpoena seeks

1. A report for the PLLC displaying any matters for which Duncan Lott was listed or designated
   as the client intro lawyer, fee credit lawyer, responsible lawyer, or assigned lawyer which were
   opened from January 2012 to present, including the date the matter was opened, description,
   and close date.
2. A Collection Summary Report for the period of January 2012 through present providing a
   chronological analysis of payments received by the PLLC for any cases or matters handled by
   Duncan Lott, displaying for each fee/payment the date of collection, fee/payment amount,
   client name, and matter number.
3. All documents/reports evidencing any payments by the LLC to DL Consulting, Inc., and/or
   Duncan L. Lott and a description of the services performed therefor.
4. A copy of the initial application for professional liability insurance coverage submitted by or
   on behalf of the PLLC to Torus Specialty. Defendants believed the period for initial coverage
   with Torus ran from 2/4/15 to 2/4/16 and provided coverage for, among others, Duncan Lott.
5. A copy of any applications for professional liability insurance coverage submitted by or on
   behalf of the PLLC for coverage on or behalf of Duncan Lott with a policy period beginning
   in 2019.

       Plaintiff asserts the information is privileged, he has no ownership interest in the PLLC,

and receives no income or benefits from the PLLC. The PLLC likewise asserts it has never

employed Plaintiff, he has never received a salary or any other compensation from the PLLC,

and that his oldest son is the sole shareholder of the PLLC. The PLLC also states it has never

made any payment to DL Consulting or Duncan Lott. Finally, the PLLC asserts that “the

information sought contains privileged and confidential information with regard to

attorney/client relationships the PLLC has with individuals and entities independent of the

present matter.”

       If Plaintiff has never performed any work for the PLLC nor ever drawn a payment or

salary from the PLLC, then there should be no responsive reports to produce. The subpoena does

not seek reports as to the PLLC as a whole (in contrast to the requests for production regarding

the P.A. and the subpoenaed financial records of the P.A.). Rather, the subpoena to the PLLC is

limited to reports involving Plaintiff. Such reports concerning Plaintiff’s work activities and

duties, as well as his resulting income, are relevant.

       While both Plaintiff and the PLLC claim privilege, neither clarifies how the information

requested is privileged. The identity of an attorney handling a case is not privileged. Client

names and fees are not privileged. Nor have Plaintiff or the PLLC cited this Court to any

authority that applications for professional liability insurance are privileged. The objections

based on privilege are thus overruled. The motions to quash as to Langston & Lott, Attorneys at
Law, PLLC [46, 59] are DENIED. However, the documents shall be deemed confidential and

produced subject to the protective order [35] previously entered by this Court.

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Compel [71] is GRANTED.

       IT IS FUTHER ORDERED that the motions to quash reinstated herein [43, 44, 45, 46, 58,

59] are DENIED. However, the documents shall be deemed confidential and produced subject to

the protective order [35] previously entered by this Court.

       SO ORDERED, this the 20th day of June, 2019.



                                      /s/ David A. Sanders
                                      UNITED STATES MAGISTRATE JUDGE
